ON MOTION FOR CLARIFICATION
ERVIN, Judge.
On consideration of the state’s motion for clarification, we withdraw our order of mandate issued March 23, 1992, and substitute the following opinion in lieu thereof.
On appeal to this court, appellant, James Lee Martin, raised the following two issues: (1) That the trial court had erroneously sentenced him as a habitual felony offender, because the two predicate offenses had been entered on the same date, and (2) that the trial court erred by sentencing him in excess of the plea agreement without affording him a chance to withdraw his plea. In Martin v. State, 583 So.2d 804 (Fla. 1st DCA 1991), we reversed the first issue and certified the question to the supreme court and affirmed the second issue without comment. The supreme court has now quashed our decision and remanded for further proceedings consistent with State v. Barnes, 595 So.2d 22 (Fla.1992). See State v. Martin, 595 So.2d 21 (Fla.1992).
Based on Barnes, wherein the supreme court held that sequential convictions were not required for habitual felony offender sentencing, we vacate and set aside our previous opinion to the extent that it reversed the habitual felony offender sentence imposed on appellant.
As to the second issue raised by appellant, we readopt our previous decision and affirm as to that issue without comment.
AFFIRMED.
SMITH and ALLEN, JJ., concur.